COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         SECOND ORDER OF CONTINUING ABATEMENT

Appellate case name:        In the Interest of T.C., a Child, and
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV and
                            01-17-00498-CV

Trial court case number:    2014-71072 and
                            2011-08360

Trial court:                309th District Court of Harris County

       On October 5, 2017, the Court issued an order abating these appeals, remanding
the cases to the trial court, and instructing it to allow appointed appellate counsel to
withdraw. We further instructed the trial court to appoint new counsel to represent
appellant on appeal, and have the district clerk prepare a supplemental clerk’s record
containing that appointment and file it in each appeal no later than October 12, 2017.
And, on October 13, 2017, the Court issued another order directing the trial court to
appoint new counsel to represent appellant on appeal and have the district clerk file a
supplemental clerk’s record containing the order appointing new appellate counsel by
October 18, 2017. The Clerk of this Court has not received the supplemental clerk’s
records.

      Accordingly, we direct the trial court to IMMEDIATELY appoint new
counsel to represent appellant on appeal and have the district clerk file, in each
appeal, a supplemental clerk’s record containing an order appointing new appellate
counsel no later than MONDAY, OCTOBER 23, 2017.

       Counsel’s brief will be due 20 days from the date that counsel is appointed.
Because these appeals involve parental-termination and child-protection cases, the Court
is required to bring the appeals to final disposition within 180 days of June 30, 2017, the
date the notices of appeal were filed in this proceedings, so far as reasonably possible.
See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.

                                             1
(Vernon 2013); see also TEX. R. APP. P. 28.4. Accordingly no extensions of time will
be granted absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d). Counsel
who agrees to handle these appeals should do so only if he or she can satisfy the briefing
deadline.

       The appeals remain abated, treated as closed cases and removed from this Court’s
active docket. The appeals will be reinstated without further order of the Court when the
supplemental clerk’s records containing the trial court’s order appointing counsel are
filed with this Court.

      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: October 19, 2017




                                            2